DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-21-2021 has been entered.

Response to Arguments
Applicant's arguments filed 12-21-2021 have been fully considered but they are not persuasive.
As to applicants arguments that “Chin is different form the claimed invention in that: (1) the first access network is a local IP network and not a access network, and (2) the handover between the networks is triggered by a move of the UEF from the coverage of the local IP network to the coverage of the cellular network … In contrast, the claimed invention is about fallback not handover, In the context of the present application, a fallback or a switch between the access networks is not related to LE's 
Examiner’s observation, according to the title of the invention, the invention is directed to “METHOD FOR RETURNING AFTER NETWORK HANDOVER”; however, the claims are only directed to a method for communicating and determining a voice fallback, no returning after network handover/fallback has been claimed so far.
The rest of the arguments they fall together for the same reasons as shown above in par. 4. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski 20200015128 in view of Chin 20160183156.


 receiving, by a core network device, a fallback identifier originated from an user device in a first radio access network when radio access technology (RAT) of a terminal device is falling back from RAT of a first radio access network [5GS, NG] to RAT of a second radio access network; wherein the first radio access network is a new radio (NR) network, and the second radio access network is a long term evolution LTE network (see par. 0019, 0027); determining, by the core network device according to the fallback identifier, that the fallback of the R.AT of the terminal device from the RAT of the first radio access network to the RAT of the second radio access network is for establishing for the terminal device a voice service under the second radio access network (see par. 0019, 0024); and
 after the RAT of the terminal device falls back from the RAT of the first radio access network to the RAT of the second radio access network, establishing, by the core network device, the bearer/flow for a voice service (see par. 0025, 0036-0037).
Stojanovski’s fallback identifier is originated at the UE rather than an access network device in the first radio access network.  
In an analogous art, Chin discloses receiving, by the core network device, the fallback identifier [HO required] originated from an access network device in the first radio access network (see par. 0133, 0257).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of originating fallback/handover from 
As to claim 3, Stojanovski discloses the method according to claim 1, wherein receiving the fallback identifier comprises: 
receiving, by the core network device, the fallback identifier in a first fallback mode, wherein the first fallback mode is that during the fallback of the RAT of the terminal device from the RAT of the first radio access network to the RAT of the second radio access network, a core network simultaneously serves the first radio access network and the second radio access network [please note that a plurality of devices such as the AMF is in communication with both networks at the same time; thereby, simultaneously serves the first radio access network and the second radio access network] (see par. 0005, 0028, 0035-0036).
As to claim 4, Stojanovski discloses the method according to claim 3. wherein in the first fallback mode, a fifth generation core network (5GS) simultaneously serves the NR network and the LTE network [please note that a plurality of devices such as the AMF is in communication with both networks at the same time; thereby, simultaneously serves the first radio access network and the second radio access network] (see par. 0005, 0028, 0035-0036).
As to claim 5, Stojanovski discloses the method according to claim 4, wherein the core network device is an access and mobility function (AMF} device, and the receiving, by the core network device, the Fallback identifier comprises: receiving, by the AMF device, the fallback identifier from the access network device in the first radio access network [please note that the step 2 is thru NG RAN 204] (see par. 0035-0036).

As to claim 7, Stojanovski discloses the method according to claim 1, wherein receiving the fallback identifier comprises: receiving, by the core network device, the fallback identifier in a third fallback mode, wherein the third fallback mode is that during the fallback of the RAT of the terminal device from the RAT of the first radio access network to the RAT of the second radio access network, a core network for the first radio access network is switched to a core network for the second radio access network [please note that according the specification of the present invention a core network for the first radio access network is not physically switched to a core network for the second radio access network; the terminal switches from a core network for the first radio access network to a core network for the second radio access network; such as using SGW instead of AMF (see par. 0036).  
As to claim 8, Stojanovski discloses the method according to claim 7, in the third fallback mode, a fifth generation core (5GC) for the NR network is switched to an evolved packet core (EPC) for the LTE network (see par. 0005, 0027-0028, 0035-0036).
As to claim 9, Stojanovski discloses the method according to claim 8, wherein the core network device is a session management function core packet gateway (SMF+PGW-C) device, and the receiving, by the core network device, the fallback 
As to claim 10, Stojanovski discloses the method according to claim 9, wherein the receiving, by the SMF+PGW-C device, the fallback identifier from the access network device in the first radio access network comprises: receiving, by the SMF+PGW-C device, the fallback identifier forwarded by an access and mobility function (A MF) device from the access network device in the first radio access network (see par. 0005, 0036).
Regarding claims 11 and 13-20, they are the corresponding device claims of method claims 1 and 3-10. Therefore, claims 11 and 13-20 are rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571)272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647